THIRD AMENDED AND RESTATED RECEIVABLES LOAN NOTE

﻿

$40,000,000

Middletown, Connecticut

﻿

Effective as of June 30, 2020

FOR VALUE RECEIVED, the undersigned, BLUEGREEN VACATIONS CORPORATION, a Florida
corporation formerly known as Bluegreen Corporation (the “Borrower”),  promises
to pay to the order of LIBERTY BANK, a Connecticut nonstock mutual savings bank
(“Lender”) the principal sum of FORTY MILLION DOLLARS ($40,000,000) or such
greater or lesser amount as may be advanced by Lender as the Receivables Loan
under the Receivables Loan Agreement (as defined below), together with interest
on the unpaid principal balance hereof, before and after maturity, by
acceleration or otherwise, at the rate hereinafter provided, and with the
principal and interest payments required below, together with all costs of
collecting this Note, including reasonable attorney’s fees.

1. Receivables Loan Agreement.  This Note has been executed and delivered
pursuant to the provisions of a Second Amended and Restated Receivables Loan
Agreement among Borrower, Liberty Bank, as administrative and collateral agent,
Lender, and the financial institutions which are Lenders and named therein,
dated as March 12, 2018, as amended by that certain First Amendment to Second
Amended and Restated Receivables Loan Agreement, dated as of the date hereof (as
amended and as it may from time to time be amended, modified or supplemented,
the “Receivables Loan Agreement”).  This Note evidences the obligation of the
Borrower to repay, with interest thereon, Advances under the Receivables Loan
made by Lender to the Borrower pursuant to the Receivables Loan
Agreement.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Receivables Loan Agreement.  This Note also evidences
Borrower’s obligation to repay with interest all additional moneys advanced or
expended from time to time by Lender to or for the account of Borrower or
otherwise added to the principal balance of this Note whether or not the
principal amount shall thereby exceed the principal amount stated above, all as
provided in and subject to the Receivables Loan Agreement.

2. Payment.

2.1 Principal and Interest.  Borrower shall make payments on the principal
balance of this Note and accrued interest on the principal balance of this Note
in accordance with the applicable provisions of the Receivables Loan Agreement.

2.2 Final Payment Date.  If not sooner paid, the entire unpaid principal balance
of this Note and all interest thereon shall be paid on the Receivables Loan
Maturity Date.

2.3 Place and Manner of Payment.  The principal balance of this Note and
interest accrued on the principal balance of this Note shall be payable at the
place and manner as provided in the Receivables Loan Agreement, or at such other
place or in such other manner as Agent may designate in writing.



 



--------------------------------------------------------------------------------

 

3. Interest Rate.  Interest on the unpaid principal balance of this Note will
accrue from the date of advance under the Receivables Loan until final payment
thereof in accordance with the applicable provisions  of the Receivables Loan
Agreement.

4. Late Charge.  If Borrower fails to make any payment required with respect to
the principal balance of or accrued interest on this Note within ten (10) days
after the due date, then and in that event Borrower shall pay to Lender a late
charge as provided in the Receivables Loan Agreement.

5. Security.  Payment of this Note is secured, inter alia, by the Collateral.

6. Default; Acceleration.  Upon the occurrence and during the continuance of an
Event of Default (subject to any applicable notices and grace periods), Lender
may, at its option, declare the entire unpaid principal balance of this Note,
all accrued interest thereon and all other sums due by Borrower under this Note
or under the Receivables Loan Agreement to Lender to become immediately due and
payable in advance of its stated maturity.  In addition, upon the occurrence of
such an Event of Default (subject to any applicable notices and grace periods),
Lender, through Agent, may exercise its rights and remedies set forth in the
Receivables Loan Agreement and the Loan Documents, as amended by this Amendment,
at law or in equity, all of which are cumulative and concurrent.

7. Prepayment.  Prepayment of this Note shall be subject to the restrictions and
prepayment fees set forth in the Receivables Loan Agreement.

8. Reserved.

9. Waivers.  Presentment for payment, notice of nonpayment or dishonor, protest,
notice of protest, demand, notice of demand, notice of acceleration or intent to
accelerate and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note (other than to the extent
expressly provided for in this Note or in the Loan Agreement) are hereby
irrevocably waived by Borrower.

10. Severability.  If any provision of this Note is held to be invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Note shall remain in full force and effect and shall be liberally construed in
favor of Lender in order to effect the provisions of this Note.

11. Limitation on Lender’s Waivers.  Lender shall not be deemed, by any act of
omission or commission, to have waived any of its rights or remedies under this
Note unless such waiver is in writing and signed by Lender, and then only to the
extent specifically set forth in the writing.  A waiver of one event shall not
be construed as continuing or as a bar to or waiver of any right or remedy in
connection with a subsequent event.

12. Forbearance.  Borrower agrees that Lender may release, compromise, forbear
with respect to, waive, suspend, extend or renew any of the terms of the
Receivables Loan Agreement or any of the Loan Documents (and Borrower hereby
waives any notice of any of the foregoing solely to the extent Borrower’s
agreement is not required in connection therewith), and that the Receivables
Loan Agreement or any of the Loan Documents may be



-2-



--------------------------------------------------------------------------------

 

amended, supplemented or modified by Lender and Borrower and that Lender may
resort to any guaranty or any collateral in such order and manner as it may
think fit, or accept the assignment, substitution, exchange or pledge of any
other collateral or guaranty in place of, or release for such consideration, or
none, as it may require, all or any portion of any collateral or any guaranty,
without in any way affecting the validity of the lien over or other security
interest in the remainder of any such collateral (or the priority thereof), or
any rights that it may have with respect to any other guaranty.  Any action
taken by Lender pursuant to the foregoing shall in no way be construed as a
waiver or release of any right or remedy of Lender, or of any event of default,
or of any liability or obligation of Borrower, under the Receivables Loan
Agreement or any of the Loan Documents.

13. Governing Law.  This Note shall be governed as to the validity,
interpretation, construction, enforcement and in all other respects by the law
of the State of Connecticut, the primary place of business of Lender, without
regard to its rules and principles regarding conflicts of laws or any rule or
canon of construction which interprets agreements against the draftsman.

14. Limitation of Interest to Maximum Lawful Rate.  The interest rate hereunder
shall be limited to the maximum rate of interest permitted to be charged by
applicable law in accordance with the provisions of the Receivables Loan
Agreement.

15. Miscellaneous.  Time is of the essence in the performance by Borrower of its
obligations under this Note.  This Note shall be binding upon Borrower and its
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns.

16. Commercial Transaction.  BORROWER ACKNOWLEDGES THAT THIS IS A “COMMERCIAL
TRANSACTION” AS SUCH IS DEFINED IN CHAPTER 903a OF THE CONNECTICUT GENERAL
STATUTES, AS AMENDED.  BORROWER FURTHER ACKNOWLEDGES THAT, PURSUANT TO SUCH
SECTION, IT HAS A RIGHT TO NOTICE OF AND HEARING PRIOR TO THE ISSUANCE OF ANY
“PREJUDGMENT REMEDY”.  NOTWITHSTANDING THE FOREGOING, BORROWER HEREBY WAIVES ALL
RIGHT TO SUCH NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER IN CONNECTION WITH
ANY SUIT ON THIS NOTE OR ANY EXTENSIONS OR RENEWALS OF THE SAME.

17.No Novation.  This Note shall amend and restate in its entirety that certain
Second Amended and Restated Receivables Loan Note by Borrower payable to the
order of Lender dated as of March 12, 2018 in the face amount of $50,000,000
(the “Prior Note”).  Nothing contained herein shall be deemed to constitute a
novation or satisfaction of the Prior Note but the terms and conditions of this
Note shall supersede the terms and conditions of the Prior Note in its entirety.
It is the intent of Borrower and Lender that this Note constitute an exempt
renewal note in accordance with §201.09 Florida Statutes.

 

-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Borrower has executed this Note effective as
of the day and year first above written.

BLUEGREEN VACATIONS CORPORATION, a Florida corporation formerly known as
Bluegreen Corporation

﻿

﻿

By: /s/_________________________________

Name: Raymond S. Lopez

Title: EVP, COO, CFO and Treasurer

﻿

﻿

﻿



[Signature Page to Third Amended and Restated Receivables Loan Note (Liberty)]

 



--------------------------------------------------------------------------------